PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/860,897
Filing Date: 11 Apr 2013
Appellant(s): Hildebrand et al.



__________________
Michael L. Fuller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/3/2020.

12/4/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
I.  Claims 1, 5-7, 9, 21, 24, 25, 32, 33, 34, 36, 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited extracorporeal anti-HLA removal device (or kit) comprising one or more removal columns for human use, wherein each removal column comprises a solid support matrix that comprises a serologically active, soluble HLA trimolecular complex covalently couple thereto, wherein the trimolecular complex comprises HLA class I molecules, or wherein the trimolecular complex comprises class II alpha and beta chains each of which comprise a member of a leucine zipper pair, does not reasonably provide enablement for the recited anti-HLA removal device or kit comprising one or more removal columns for human use, wherein each removal column comprises a solid support matrix that comprises HLA class II molecules that do not possess a leucine zipper.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

et al (Amer. J. Transplant. 1/2011, 11: 312-319, of record) in view of WO 2008/142694 A2 (of record), WO 2004/029280 A2 (of record) and Kalandadze et al (J. Biol. Chem. 1996, 271(33): 20156-20162, IDS reference). 

III.  Claims 1, 5-7, 9, 21, 23-25 and 32-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (Amer. J. Transplant. 1/2011, 11: 312-319, of record) in view of WO 2008/142694 A2 (of record), WO 2004/029280 A2 (of record), Kalandadze et al (J. Biol. Chem. 1996, 271(33): 20156-20162, IDS reference) and Bevan et al (Transpl. Int. 1996, 9: 155-160, of record).  

Response to Arguments

I.  In order to facilitate discussion of this section, it is potentially useful to summarize what is known in the art prior to the time the claimed invention was made pertaining to HLA trimolecular complex formation and anti-HLA alloantibody recognition of HLA trimolecular complexes.
“HLA” is a designation for human “MHC” molecules.  HLA molecules comprise two chains, an alpha and beta chain, with the HLA class I chains designated as the heavy chain and the 2m light chain (the heavy chain being normally anchored in the cell membrane), and with the HLA class II chains designated the alpha and beta chains (that are both membrane-spanning proteins).  Proper pairing of the chains of HLA molecules in their proper configuration allows the formation of a peptide antigen binding 
Unlike HLA class I molecules which bind small peptides that are generated by proteolysis of cytoplasmic proteins, either self proteins or proteins encoded by infectious agents reproducing intracellularly (e.g., DiBrino et al, Biochem, 1995, 34: 10130-10138, IDS reference of 4/11/13 at the first paragraph), HLA class II molecules bind peptides (having correct physicochemical and spatial complementarity to the peptide binding grooves of HLA class II molecules) that are generated from extracellular proteins taken up (endocytosed) into the cell and proteolytically processed into peptides.  HLA class II molecules traffic through cellular compartments distinct from those of HLA class I molecules.  HLA class II molecules assemble in the endoplasmic reticulum of the cell and form a complex with a third chain termed the invariant chain.  This said complex is transported through the Golgi apparatus of the cell to the HLA class II compartment, wherein the endocytosed proteins and the invariant chain are degraded by resident proteases. The “Ii” or “CLIP” peptide fragment of the invariant chain remains in the peptide binding groove of the HLA class II (as a placeholder if you will) and is exchanged for one of the processed peptides with the help of a dedicated chaperone protein. The HLA class II molecules with their bound peptides are then transported to the plasma membrane of the cell.  There is evidence that improper association of the alpha and beta chains of HLA class II molecules lacking their transmembrane regions results in a complex that does not properly load endogenous peptides and does not properly traffic to the peptide loading compartments, both of which can influence the 
An alloantibody is an antibody that binds to an HLA molecule that is different than the HLA molecule that possessed by an individual under consideration.  With regard to alloantibody binding to HLA molecules, WO 2004/029280 A2 (of record) teaches a criticality of using HLA trimolecular complexes produced in mammalian cells for binding anti-HLA alloantibodies. Said reference teaches that a primary advantage of producing HLA trimolecular complexes in mammalian cells is that they are naturally loaded with endogenous peptides (i.e., peptides processed and presented to HLA within the cell), ensuring that the many different anti-HLA allo-antibodies that arise [in pre-transplant or post-transplant patients for example] are able to detect the different configurations of an HLA molecule that arise from the binding of different peptides and that influence antibody reactivity (e.g., at the paragraph spanning pages 5-6).  This is part and parcel of being “serologically active” and effective to remove the anti-HLA antibodies from the plasma sample (of being an extracorporeal anti-HLA removal device) as is recited in the instant claims.
Appellants’ arguments are of record in the Appeal Brief at section “A”. Appellants argue that one of ordinary skill in the art [the Examiner believes that Appellants mean one of skill in the art] would have been fully enabled to make the claimed anti-HLA removal device without having to use a leucine zipper to hold the alpha and beta chains [of MHC class II] together in the correct conformation without undue experimentation because: the techniques used in examples 1 and 2 [of the specification] are molecular 
However, Examples 1 and 2 of the specification pertain exclusively to truncation of the transmembrane and cytoplasmic domain of HLA class II and replacement thereof with leucine zipper sequences. Further rebuttal of Appellants’ said argument is found below.
Appellants further argue that Kalandadze supports the notion that a leucine zipper is not the only structure that works to maintain the alpha and beta chains of an HLA class II molecule together in a proper conformation because Kalandadze points to work by Wettstein whom Appellants allege was able to successfully express truncated, soluble HLA class II trimolecular complexes in CHO cells without using a leucine zipper motif, but instead cleaving off the transmembrane COOH domains of the HLA class II alpha and beta chains and replaced them with a signal sequence of a glycan-phosphatidy inositol anchor.  (This allegation is not true; see below for discussion).  Appellants point to Wettstein et al (J. Exp. Med. 174 (1): 219-228, 1991 at page 221) for this teaching, which is not of record in the instant application, and present new arguments.  The Examiner presently provides a copy of Wettstein et al 1991 as a courtesy to Appellants.  Appellants argue that Wettstein et al teach that when expressed, these proteins were able to bind peptides and present them to [T] cells and that this teaching supports Appellants’ argument that a leucine zipper is not the only way to bind two HLA chains together in their proper conformation.  

However, Appellants are mischaracterizing the instant rejection as well as misdirecting, as the issue at hand is not how to bind such complexes to a solid support without undue experimentation, but rather how to make and/or use HLA class II chains that associate properly and with sufficient avidity to properly traverse the relevant compartments within a cell, including the peptide loading compartments, properly load a non-covalently bound peptide, and stably maintain that configuration as a stable, serologically active, soluble HLA trimolecular complex.  The specification discusses serologically active, soluble MHC as being in the correct native conformation to bind to and thus remove anti-HLA antibodies from a biological sample such as serum or plasma (e.g., [00125], [00126]).  There is no evidence of record that “well-known other techniques” for linking two protein chains together result in proper trafficking, loading peptide, and acquiring and maintaining a serologically, active, soluble HLA molecule.  In i.e., that can bind to anti-HLA class II antibodies in a biological sample with specificity and avidity in order to ‘remove’ them from the sample) are missing from the claims.  The claims recite a serologically active, soluble HLA trimolecular complex functionally without a corresponding structure, wherein it is unpredictable that these complexes can be made and/or used without undue experimentation.
With regard to Appellants new argument pertaining to Wettstein et al (not of record, but provided by the Examiner), the Examiner’s rebuttal is solely in response to these new said arguments.  The teaching of Wettstein et al pertains in part to HLA class II that is not soluble, but is rather anchored in the cell membrane by a GPI anchor, a mouse MHC class II heterodimer molecule rather than a human HLA class II molecule, and the findings therein indicate that the mouse MHC class II heterodimer does not properly form a MHC class II trimolecular complex when the transmembrane domains and the COOH termini are removed and replaced by a GPI anchor, in contrast to what Appellants allege.
et al teach that when a murine MHC class II heterodimer (not a human HLA class II heterodimer) was expressed as a glycan-phosphatidyl inositol-anchored chimera on Chinese Hamer Ovary cells (CHO cells) (i.e., a mouse class II MHC molecule that was made by transfecting CHO cells with constructs encoding the alpha and beta chains that were truncated of their transmembrane domain and COOH terminus and replaced with a signal sequence for GPI linkage for expression on the cell surface), they could present peptides that were loaded onto them from outside of the cell, but could not present endogenously processed antigen (the peptides that are processed by the cell and loaded onto full-length MHC class II molecules in a cell) effectively to T cells (e.g., they required a 100 times higher peptide concentration of one particular peptide loaded from outside of the cell onto the already expressed cell surface MHC class II-GPI anchored molecules to achieve a low level of T cell stimulation as compared to cells expressing a cognate full length MHC class II molecule). This is evidence that the truncated MHC class II molecules with a GPI anchor do not traffic in the cell and/or load endogenously processed peptides appropriately (e.g., “Since it is clear that CHO cells can process [the antigen protein] cytochrome c [into peptides] and transfer the antigenic peptides to native Ek [the native mouse MHC class II molecule], it appears that pi Ek [the GPI-anchored, transmembrane truncated form of the same MHC class II molecule] is deficient in this regard”, last sentence at the first full paragraph on page 223, or “Peptides generated by endogenous processing of  [antigen protein] cytochrome c are available to Ek-expressed in CHO cells, but not (or very poorly) to GPI-linked Ek expressed in CHO cells, indicating the chimeric molecules are not treated as native molecules by the recipient cells.  The most likely explanation for this is that the GPI anchor does not direct them to the endosomal compartment” [where the peptides are processed from the antigen protein and loaded onto a MHC class II molecule], last full paragraph on page 225).    WO 2004/029280 A2 which is of record in the prosecution history (as well as used in an obviousness type rejection) teaches a criticality of using HLA trimolecular complexes produced in mammalian cells for binding anti-HLA allo-antibodies, i.e., that a primary advantage of producing HLA trimolecular complexes in mammalian cells is that that are naturally loaded with endogenous peptides, ensuring that the many different anti-HLA allo-antibodies that arise [in transplant patients for example] are able to detect the different configurations of an HLA molecule that arise from the binding of different peptides and that influence antibody reactivity (e.g., at the paragraph spanning pages 5-6).  This is part and parcel of being “serologically active” and effective to remove the anti-HLA antibodies from the plasma sample (of being an extracorporeal anti-HLA removal device) as is recited in the instant claims. (And the working examples in the instant specification involve two species of transmembrane truncated HLA class II molecules tethered with leucine zipper sequences wherein the encoding sequences thereof were transfected into mammalian cells where they loaded endogenous peptides.)  Even if this were not so, results from a particular murine MHC class II molecule cannot necessarily be extrapolated to a human HLA class II molecule.  Kalandadze et al even indicates that mouse class II MHC molecules I-Ad and I-Ag7 lacking their transmembrane regions that are different from the one studied by Wettstein et al (i.e., I-Ek) have been difficult to produce, even when the transmembrane regions were replaced by a GPI anchor (page 20161, column 2 at the first  and second full sentences). The remainder of Wettstein et al is directed to enzyme k complexes from the surface of CHO cells and external loading with one particular peptide under acidic conditions (such as are found in an endosomal compartment within a cell) rather than use of the enzyme liberated GPI-linked I-Ek complexes that are deficient in endogenously loaded peptides.  Kalandadze et al teach that GPI-anchoring and subsequent enzyme liberation of the two different other mouse class II MHC molecules I-Ad and I-Ag7 lacking their transmembrane regions from antigen protein transfected cells resulted in  a mass of irreversibly aggregated MHC I-Ad and I-Ag7.(ibid).  This points to unpredictability in the art of producing properly associated, serologically active and soluble MHC class II molecules loaded with endogenous peptides, whether they are human or murine, when a leucine zipper is not utilized as a portion of their structures.

II. Appellants’ arguments are of record in the Appeal Brief at section “B”.  
Appellants allege hindsight bias, failing to show that each and every element is present in the claims, or that there was a motivation to combine the references to arrive at the claimed subject matter.  
Appellants allege that Smith reports that patients with persistent DSA were correlated with poor survival, but when considering [anti]-HLA antibodies as a whole, there was no association between post-transplant HLA specific antibodies and survival.  Appellants point to Smith at page 315, col. 2.  
However, Appellants are mischaracterizing Smith et al, who teach at said location that when considering HLA antibodies as a whole, there was no association between post-transplant HLA-specific antibodies and subsequent development of CAV i.e., of cardiac allograft vasculopathy), not patient survival.  Smith et al teach patients who are transplanted in the absence of pre-existing DSA (i.e., donor specific antibodies) make de novo DSA after transplantation which are associated with poor survival (e.g., abstract).  Smith et al teach that in patients who produced de novo DSA at some time point after transplant, the majority were directed against class II HLA antigens, and that their study was not the first study to demonstrate this fact (e.g., page 317 at column 1 at the first full paragraph).  Smith et al teach that in other patients who produced de novo DSA at some time point after transplant, the antibodies were directed at MHC class I antigens as well as to MHC class II antigens.  Smith et al teach that de novo persistent DSA produced after transplantation in response to the allograft are an independent predictor of poor survival and recommend removal of such antibodies through plasmapheresis or immunoadsorption (e.g., last paragraph of reference).  In addition, Smith et al teach that although DSA may not cause CAV directly, the presence of CAV and DSA together may synergistically produce a worse prognosis for patient survival (e.g., page 317, column 2 at the second full paragraph).  Smith et al teach that CAV is the major long-term cause of graft failure [not patient survival] after cardiac transplantation and is a disease of multifactorial origins with both immune and nonimmune factors implicated in its progression (third paragraph of Introduction section).  Even if  this were not so, said reference provides teaching and motivation to remove pre-existing anti-HLA antibodies from patient sera since it teaches that “Preformed donor HLA-specific antibodies are a known indicator for poor patient survival after cardiac transplantation” (abstract) and “Donor HLA-Specific antibodies (DSA) present prior to cardiac transplantation are a known risk factor for poor patient and allograft survival…with the effect particularly evident within the first year after transplantation” (first sentence of Introduction section).  
Appellants argue that the second reference, Naparstek (WO 2008142694 A2) teaches an extracorporeal removal column to filter antibodies out of plasma from lupus patients by binding a laminin peptide to the column, but there is no teaching of binding an anti-HLA antibody to a column, or using such columns with soluble HLA proteins, nor is there teach of the recited kit.
However, Appellants are arguing this reference separately.  In response to Appellants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellants’ arguments pertaining to Buchli likewise constitute arguing this reference separately.  Buchli et al (WO 2004029280 A2) teach “removal” of anti-HLA antibodies from a sample by immunoaffinity adsorption using a collection of soluble HLA molecules made in cells (i.e., consequently loaded with an endogenously processed peptide) attached to a solid surface such as a bead (i.e., immunoaffinity adsorption performed by specifically binding the anti-HLA antibodies in the sample to the solid surface immobilized HLA molecules), and although this is not an extracorporeal removal device, WO 2008142694 A2 teaches SEPHAROSE bead-based immunoadsorption extracorporeal matrix devices for removal of deleterious antibodies from a patient sample (in this instance, the plasma of a patient). 

However, this is a mischaracterization, as the prior Office Action states that there is no evidence of record that the mouse GPI-linked MHC heterodimers (not leucine zipper comprising HLA class II molecules) comprised endogenously loaded peptides.  As is enunciated above (in the Examiner’s rebuttal of Appellants’ argument at part “A” of the Appeal Brief), the mouse GPI-linked MHC heterodimers of Wettstein et al cannot be compared to the human HLA class II MHC leucine zipper constructs of Kalandadze et al, because one is murine and one is human and because the Wettstein et al reference is replete with teachings that indicate that their murine MHC class II molecule is not stable and is therefore not functionally effective, including explicit statements and data indicating that their mouse GPI-linked MHC heterodimers did not properly load endogenous peptides (see the paragraph spanning pages 4-5 and the first two full paragraphs on page 5 in the prior Office Action of record).  Appellants ignore that Kalandadze et al produced HLA class II-leucine zipper molecules in CHO, a mammalian cell line and reported that these HLA complexes were found to be properly assembled and secreted from the CHO cells.  Appellants are equally ignoring that Kalandadze et al in addition teach that when comparing the kinetics of peptide loading between  versus the yeast produced HLA-DR comprising the leucine zipper, that in the yeast produced HLA-DR, the peptide binding site of a large fraction of the recombinant HLA-DR molecules is readily available for binding by a high affinity peptide (by exogenously loading it onto the HLA-DR molecule after it was secreted from the yeast cell).  One of ordinary skill in the art would reasonably interpret this finding thus:  that the portion of the HLA-DR molecules that were readily loaded as either being empty and/or physically occupied by lower affinity endogenous peptides, and the portion that was not readily loaded as being physically occupied with endogenous peptides and less functionally available for exogenous peptide loading.  Support for this interpretation is found in Kalandaze et al who also teach the expectation of presence of low affinity endogenous peptides in the secretory pathway in yeast cells that can be readily exchanged for a high affinity peptide such as the one used by Kalandaze et al (page 20162 at column 1).  In contrast to the teachings of Wettstein et al and their non-leucine zipper mouse MHC class II molecules, the preponderance of the evidence is that the chains of the soluble human HLA class II HLA-DR-leucine zipper molecules taught by Kalandadze et al are correctly paired and tightly associated through the leucine zipper portions, and that at least a portion thereof are occupied with endogenous peptide when produced in a yeast or mammalian cell line. (This point is of record in the affirmation of the Examiner’s rejection of claims in a subject matter related application 13/859,811 having Inventors Hildebrand and Cate in common.)
Appellants further argue that there would not have been a sufficient motivation to combine the teachings of Naparstek and Buchli to arrive at the subject matter of claim 1 
However, the Examiner directs attention to page 10 of the prior Office Action for the rebuttal of record.  Appellants are arguing these two said references separately, as they are not the only references of record in the instant rejection.  Appellant further misdirects by presenting a new argument that the primary art reference states that removal of antibodies through plasmapheresis, immunoadsorption or possible proteasome inhibition could be methods to reduce the risk of allograft failure, and that “plasmapheresis” does not mean removing HLA specific antibodies, but it instead means a process for removing blood plasma without depleting the patient of other blood constituents such as red blood cells by separating out the plasma from the whole blood and returning the rest to the patient’s circulatory system.  Appellants argue that motivation to combine the references in the instant rejection is derived from the primary art reference that teaches a treatment for donor specific antibodies is to remove the plasma from the patient suffering from having such antibodies, and the Examiner combines this teaching of removing plasma with Naparstek’s teaching of removing laminin peptides and with Buchli’s teaching that antibodies can bind to HLA.  
de novo produced (after transplantation) anti-HLA class II antibodies (and in some instances anti-HLA class I antibodies) from a patient’s serum due to their adverse effect on patient survival, as is enunciated above.  Although said reference discusses removal of antibodies through plasmapheresis, it also teaches removal of antibodies through immunoadsorption.  Although the cited sentence pertains to methods to reduce allograft failure, one of ordinary skill in the art would be aware that immunoadsorption could also be used to remove anti-HLA class II antibodies that have an adverse effect on patient survival. WO 2008/142694 A2 (Naperstak) teaches a human extracorporeal immunoadsorption device comprising an affinity adsorption matrix comprising a ligand for removal of deleterious antibodies specific for the said ligand, WO 2004/029280 A2 (Buchli) teaches a ligand for donor-specific anti-HLA antibodies (a collection of a single specificity HLA class II trimolecular complex that comprises an endogenously processed and bound peptide) coupled to this type of immunoadsorption column and its use to adsorb such antibodies from plasma as well as numerous advantages of using such a ligand (e.g., that they are serologically active, of a single specificity, easy to produce in large quantities in relatively pure form without extensive purification protocols, ensuring that the many different anti-HLA alloantibodies that arise are able to detect the different configurations of an HLA molecule that arise from the binding of different endogenous peptides). In addition, the SEPHAROSE immunoaffinity adsorption bead solid support matrix taught by WO 2008/142694 A2 is one that involves covalent coupling of the ligand to the column.  The solid support e.g., [00020], [00019]). In addition as a side issue, Bevan et al (which is cited in the second obviousness rejection of record in the prior Office Action) teach removal of anti-HLA allo-antibodies from patient plasma using extracorporeal plasmapheresis (by immunoadsorption), so Appellants’ newly presented definition of “plasmapheresis” pointed to in the Appeal Brief is not limited to removal of plasma alone; in the case of Bevan et al, they filter the patient’s plasma, remove the anti-HLA-allo-antibodies and return the plasma to the patient.  Also, Appellants’ argument citing a dictionary definition of “plasmapheresis” is disingenuous, as the instant specification discusses “plasmapheresis” in terms of anti-HLA antibody removal with return of plasma to the patient rather than as plasma exchange, the latter of which is in keeping with the said dictionary definition and which is clearly distinguished from plasmapheresis (e.g., see [00105]], [00234], [00105], [00233] of the instant specification).
For these reasons, the cited combinations of references do teach each and every element of the claims and provide one of ordinary skill in the art with motivation to combine the references to produce the claimed invention, an extracorporeal anti-HLA class II or anti-HLA class I removal device, with a reasonable expectation of success.   

III. Appellants invoke the same arguments as are detailed in part II above, and add that there is no teaching in any of the references to create a kit of columns, whereby each column has a different allele than the other column, and that the 
The rebuttal presented above also pertains hereto.  With regard to the limitation “kit”, WO 2004/029280 A2 teaches a kit comprising the substrate having the individual, soluble HLA molecule directly or indirectly linked to the substrate.  As stated in the prior Office Action of record, Bevan et al teach removal of anti-HLA allo-antibodies from patient plasma using extracorporeal plasmapheresis (by immunoadsorption) by utilizing two columns in sequence as the first becomes saturated and must be regenerated before being reused.  The Examiner directs attention to the prior Office Action of record on page 13 beginning at the teachings of Bevan et al through page 14 at the first full paragraph.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Marianne DiBrino/

Conferees:
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),